
	
		I
		111th CONGRESS
		1st Session
		H. R. 672
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2009
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committees on
			 Energy and Commerce,
			 Transportation and
			 Infrastructure, Natural
			 Resources, and Education
			 and Labor, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title 10, United States Code, to require the
		  Department of Defense and all other defense-related agencies of the United
		  States to fully comply with Federal and State environmental laws, including
		  certain laws relating to public health and worker safety, that are designed to
		  protect the environment and the health and safety of the public, particularly
		  those persons most vulnerable to the hazards incident to military operations
		  and installations, such as children, members of the Armed Forces, civilian
		  employees, and persons living in the vicinity of military operations and
		  installations.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Military Environmental Responsibility
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purposes.
					Sec. 3. Compliance of federal defense agencies with public
				safety and environmental laws.
					Sec. 4. Applicability of NEPA to weapon system development and
				procurement.
					Sec. 5. Repeal of prohibitions on use of defense funds for
				environmental compliance and payment of penalties.
					Sec. 6. Savings provision.
				
			2.PurposesThe purposes of this Act are as
			 follows:
			(1)To require the
			 Department of Defense and all other defense-related agencies of the United
			 States, as defined in the amendment made by section 3(a), to comply with all
			 Federal and State laws that are designed to protect the environment or the
			 health and safety of the public to the same extent as all other entities
			 subject to those laws.
			(2)To entirely waive
			 any and all sovereign immunity and to entirely revoke any and all exemptions of
			 the Department of Defense and all other defense-related agencies of the United
			 States within the United States and abroad that might in any way limit or
			 exempt those agencies from complying with all Federal and State environmental
			 laws designed to protect the health and safety of the public or the
			 environment.
			(3)To leave no
			 ambiguity for the executive or judicial branches that the Department of Defense
			 and all other defense-related agencies are fully subject to all the
			 requirements and possible enforcement of all Federal and State environmental
			 laws designed to protect the health and safety of the public or the
			 environment.
			3.Compliance of
			 Federal defense agencies with public safety and environmental laws
			(a)Compliance
			 requiredChapter 160 of title 10, United States Code, is amended
			 by adding at the end the following new section:
				
					2711.Applicability
				of environmental laws to the Department of Defense and defense-related
				agencies
						(a)DefinitionsIn
				this section:
							(1)The term
				Federal defense agency means—
								(A)the Department of
				Defense;
								(B)the Department of
				Energy;
								(C)the Nuclear
				Regulatory Commission;
								(D)the Office of Naval
				Nuclear Reactors provided for by Executive Order 12344 (47 Fed. Reg. 4979; 50
				U.S.C. 2511 note; February 3, 1982), relating to the Naval Nuclear Propulsion
				Program;
								(E)any other
				defense-related agency of the United States designated by the President for
				purposes of this section; and
								(F)installations,
				facilities, and operations of the Department of Defense and other
				defense-related agencies covered by this paragraph, whether located or
				conducted inside or outside of the United States.
								(2)The term
				defense agency head means—
								(A)the Secretary of
				Defense, with respect to the Department of Defense and installations,
				facilities, and operations of the Department of Defense, whether located or
				conducted inside or outside of the United States; and
								(B)the head of a
				Federal defense agency covered by any of subparagraphs (B) through (E) of
				paragraph (1), with respect to that agency and installations, facilities, and
				operations of that agency, whether located or conducted inside or outside of
				the United States.
								(3)The term
				administering Federal agency means the Federal agency responsible
				for the administration or enforcement, or both, of a Federal law covered by
				subsection (c). In most cases that agency is the Environmental Protection
				Agency.
							(4)The term
				State includes any unit of local government within a State, and
				the term State law includes any local law and any interstate
				compact or agreement.
							(b)Applicability of
				environmental lawsThe substantive and procedural requirements of
				each of the laws covered by subsection (c) shall apply to each Federal defense
				agency in the same manner and to the same extent as any person is subject to
				those requirements. To the extent not provided before the date of the enactment
				of the Military Environmental Responsibility Act in any other provision of law,
				the United States hereby expressly waives any immunity, and revokes any
				exemption, otherwise applicable to a Federal defense agency with respect to any
				such substantive or procedural requirement.
						(c)Covered
				lawsThe laws covered by this subsection are all Federal laws,
				including treaties and regulations, and all State laws, that are designed to
				protect the environment or designed to protect the health and safety of the
				public. At a minimum, those laws include the following Federal laws and their
				analogous State counterparts:
							(1)The Atomic Energy
				Act of 1954 (42 U.S.C. 2011 et seq.).
							(2)The Clean Air Act
				(42 U.S.C. 7401 et seq.).
							(3)The Comprehensive
				Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601
				et seq.).
							(4)The Coastal Zone
				Management Act of 1972 (16 U.S.C. 1451 et seq.).
							(5)The Department of
				Energy Organization Act (42 U.S.C. 7101 et seq.).
							(6)The Emergency
				Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11001 et
				seq.).
							(7)The Endangered
				Species Act of 1973 (16 U.S.C. 1531 et seq.).
							(8)The Federal Water
				Pollution Control Act (33 U.S.C. 1251 et seq.).
							(9)The Marine Mammal
				Protection Act of 1972 (16 U.S.C. 1361 et seq.).
							(10)The National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
							(11)The Noise Control
				Act of 1972 (42 U.S.C. 4901 et seq.).
							(12)The Nuclear Waste
				Policy Act of 1982 (42 U.S.C. 10101 et seq.).
							(13)The Occupational
				Safety and Health Act of 1970 (29 U.S.C. 651 et seq.).
							(14)The Oil Pollution
				Act of 1990 (33 U.S.C. 2701 et seq.).
							(15)The Robert T.
				Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et
				seq.).
							Notwithstanding the first sentence
				of this subsection, the Safe Drinking Water Act (42 U.S.C. 300f et seq.) and
				the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) are not covered by this
				subsection, such laws containing sovereign immunity waiver provisions that
				otherwise appropriately provide for protection of the environment and the
				health and safety of the public.(d)Covered
				substantive and procedural requirements(1)The substantive and
				procedural requirements referred to in subsection (b) include the
				following:
								(A)All regulatory standards, guidelines,
				and prohibitions including all emission standards, toxicity standards, exposure
				standards, and use prohibitions.
								(B)All administrative orders.
								(C)All civil and administrative penalties
				and fines, regardless of whether such penalties or fines are punitive or
				coercive in nature or are imposed for isolated, intermittent, or continuing
				violations.
								(D)All conditions for permits or
				reporting.
								(E)All provisions for injunctive relief
				and such sanctions as may be imposed by a court to enforce such relief.
								(F)The payment of service charges.
								(2)The service charges referred to in
				paragraph (1)(F) include fees or charges assessed in connection with the
				processing and issuance of permits, renewal of permits, amendments to permits,
				review of plans, studies, and other documents, and inspection and monitoring of
				facilities, as well as any other nondiscriminatory charges that are assessed in
				connection with a Federal or State regulatory program under a law covered by
				subsection (c).
							(3)Neither the United States, nor any
				agent, employee, or officer thereof, shall be immune or exempt from any process
				or sanction of any State or Federal Court with respect to the enforcement of
				any such injunctive relief. No agent, employee, or officer of the United States
				shall be personally liable for any civil penalty under any Federal or State law
				covered by subsection (c) with respect to any act or omission within the scope
				of the official duties of the agent, employee, or officer. An agent, employee,
				or officer of the United States shall be subject to any criminal sanction
				(including any fine or imprisonment) under any Federal or State law covered by
				subsection (c), but no department, agency, or instrumentality of the executive,
				legislative, or judicial branch of the United States shall be subject to any
				such sanction.
							(e)Use of exemption
				authorityIf a Federal law covered by subsection (c) authorizes
				the President or the head of the administering Federal agency to grant
				exemptions from any substantive or procedural requirement of that law, any use
				of that authority on behalf of a Federal defense agency after the date of the
				enactment of the Military Environmental Responsibility Act shall be effective
				only for a specified period, not to exceed 180 days, unless such period is
				specifically extended by Act of Congress.
						(f)Administrative
				enforcement actionsThe head of an administering Federal agency
				shall commence an administrative enforcement action against a defense agency
				head pursuant to the enforcement authorities contained in the relevant Federal
				law covered by subsection (c) in the same manner and under the same
				circumstances as an action would be initiated against another person. Any
				voluntary resolution or settlement of such an action shall be set forth in a
				consent order.
						(g)Citizen
				suits(1)Except as provided in
				paragraph (3) or (4), any person may commence a civil action on the person’s
				own behalf against—
								(A)a defense agency head who is alleged
				to be in violation of any permit, standard, regulation, condition, requirement,
				prohibition, or order that has become effective pursuant to a Federal law
				covered by subsection (c); or
								(B)the head of an administering Federal
				agency where there is alleged a failure of the head of the administering
				Federal agency to perform any act or duty under a Federal law covered by
				subsection (c) that is not discretionary.
								(2)Any action under paragraph (1)(A)
				shall be brought in the district court for the district in which the alleged
				violation occurred. Any action brought under paragraph (1)(B) may be brought in
				the district court for the district in which the alleged violation occurred or
				in the District Court of the District of Columbia. The district court shall
				have jurisdiction, without regard to the amount in controversy or the
				citizenship of the parties—
								(A)to enforce the permit, standard,
				regulation, condition, requirement, prohibition, or order, referred to in
				paragraph (1)(A);
								(B)to restrain a defendant from
				continuing a violation of a Federal law covered by subsection (c);
								(C)to order the head of an administering
				Federal agency to perform the act or duty referred to in paragraph
				(1)(B);
								(D)to order a defendant to take such
				other action as may be necessary; and
								(E)to apply any appropriate civil
				penalties available under the Federal law at issue.
								(3)No action may be commenced under
				paragraph (1)(A)—
								(A)prior to 60 days after the plaintiff
				has given notice of the violation to—
									(i)the head of the relevant
				administering Federal agency;
									(ii)the State in which the alleged
				violation occurs; and
									(iii)the defense agency head in
				violation of the permit, standard, regulation, condition, requirement,
				prohibition, or order at issue; or
									(B)if the head of the administering
				Federal agency or State has commenced and is diligently prosecuting a civil or
				criminal action in a court of the United States or a State to require
				compliance with such permit, standard, regulation, condition, requirement,
				prohibition, or order.
								(4)No action may be commenced under
				paragraph (1)(B) prior to 60 days after the plaintiff has given notice to the
				head of the relevant administering Federal agency that the plaintiff will
				commence such action. Notice under this subsection shall be given in such
				manner as the head of the administering Federal agency shall prescribe by
				regulation.
							(5)In any action under this subsection,
				the head of the relevant administering Federal agency, if not a party, may
				intervene as a matter of right.
							(6)The court, in issuing any final order
				in any action brought pursuant to this subsection, may award costs of
				litigation (including reasonable attorney and expert witness fees) to the
				prevailing or substantially prevailing party, whenever the court determines
				such an award is appropriate. The court may, if a temporary restraining order
				or preliminary injunction is sought, require the filing of a bond or equivalent
				security in accordance with the Federal Rules of Civil Procedure.
							(7)Nothing in this subsection shall
				restrict any right that a person (or class of persons) may have under a Federal
				law covered by subsection (c) or common law to seek enforcement of that Federal
				law or to seek any other relief (including relief against the head of an
				administering Federal agency or a State agency).
							(h)Judicial
				interpretationThe courts of the United States and of the States
				shall construe the provisions of this section and any other provision of law
				waiving the sovereign immunity of the United States under a law covered by
				subsection (c) liberally to effect the intent of Congress that the United
				States, acting through a covered defense agency, comply with, and be subject to
				enforcement under, those laws to the same extent as private
				parties.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						2711. Applicability of environmental laws
				to the Department of Defense and defense-related
				agencies.
					
					.
			4.Applicability of
			 NEPA to weapon system development and procurementSection 2431 of title 10, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(d)In the case of
				each weapon system for which the Secretary of Defense is required to submit
				documents under subsection (a), the Secretary shall ensure that all development
				and procurement decisions regarding the weapon system are made in compliance
				with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
				seq.).
				.
		5.Repeal of
			 prohibitions on use of defense funds for environmental compliance and payment
			 of penalties
			(a)Restored
			 availability of restoration accountSection 2703 of title 10,
			 United States Code, is amended—
				(1)by striking
			 subsection (f); and
				(2)by redesignating
			 subsections (g) and (h) as subsections (f) and (g), respectively.
				(b)Formerly used
			 site remedial action programSection 3131 of the National Defense
			 Authorization Act for Fiscal Year 2000 (10 U.S.C. 2701 note) is
			 repealed.
			(c)Conforming
			 repealSection 8149 of the Department of Defense Appropriations
			 Act, 2000 (Public Law 106–79; 113 Stat. 1271), is repealed.
			6.Savings
			 provisionNothing in section
			 2711 of title 10, United States Code, as added by section 3 of this Act, or any
			 other provision of this Act, may be construed as creating an inference that any
			 provision of Federal law enacted before the date of the enactment of this Act
			 that waived the sovereign immunity of the United States under a law of the
			 United States or of any State was not fully effective and in force under its
			 own terms before the date of the enactment of this Act.
		
